Citation Nr: 0703650	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-32 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a schedular evaluation in excess of 10 
percent prior to May 25, 2006, for mixed bipolar disorder 
with paranoid features.

2.  Entitlement to a schedular evaluation in excess of 30 
percent since May 25, 2006, for mixed bipolar disorder with 
paranoid features.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from June 1971 to June 1975 
and from September 1975 to September 1977.

These matters come before the Board of Veterans' Appeals 
(Board) from a rating decision promulgated by the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, in July 2003.  In February 2006, the Board remanded 
the appeal for further development.

In a June 2006 rating decision, the RO granted a 30 percent 
evaluation for the veteran's mixed bipolar disorder with 
paranoid features, effective May 25, 2006.  The veteran has 
not indicated that he is satisfied with this rating.  Thus, 
the claim is still before the Board.  See AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993).  Given the above procedural history, 
the issues are as listed on the title page.


FINDINGS OF FACT

1.  Prior to May 25, 2006, the veteran's mixed bipolar 
disorder with paranoid features is manifested by symptoms 
such as depressed mood, anxiety, chronic sleep impairment, 
and a global assessment of functioning (GAF) score of 70.

2.  Since May 25, 2006, the veteran's mixed bipolar disorder 
with paranoid features is manifested by a major depressive 
episode, poor concentration, slow but logical speech, 
anxiety, decreased motivation and mood, and a GAF score of 
54.


CONCLUSIONS OF LAW

1.  Prior to May 25, 2006, the criteria for a schedular 
evaluation of 30 percent, but no more, for mixed bipolar 
disorder with paranoid features have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9432 (2006).

2.  Since May 25, 2006, the criteria for a schedular 
evaluation of 50 percent, but 
no more, for mixed bipolar disorder with paranoid features 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9432 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in a May 2003 letter, prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate a claim 
for an increased schedular evaluation, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of any further evidence 
that pertains to the claim.  In addition, in a September 2004 
letter, the RO reiterated the above information and 
specifically asked the veteran to submit any evidence in his 
possession that pertains to his claim.  Lastly, in an August 
2006 letter, the RO provided notice of the information and 
evidence needed to establish a disability rating and 
effective date for the disability on appeal.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Further, resolution of the veteran's claims has been 
favorable.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the veteran.  Thus, any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The veteran's mixed bipolar disorder with paranoid features 
(bipolar disorder) has been evaluated under Diagnostic Code 
9432, 38 C.F.R. § 4.130 (2006).  The following evaluations 
are assignable under this diagnostic code:

100 percent is warranted for total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

70 percent is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

50 percent is warranted for occupational and social 
impairment with reduced reliability and productivity, due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

30 percent is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
including those raised at his hearing, service medical 
records, VA medical records, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Prior to May 25, 2006

For the period prior to May 25, 2006, the veteran's bipolar 
disorder has been evaluated as 10 percent disabling under 
Diagnostic Code 9432.

After review, the Board finds that the veteran's bipolar 
disorder warrants, at most, a 30 percent evaluation for the 
period prior to May 25, 2006.  In support of this finding, 
the Board notes the following evidence of record.

On his August 2004 VA Form 9, the veteran stated, "there has 
been a decrease in my work efficiency with intermittent 
periods of inability to perform occupation tasks as evidenced 
by my 7 months of unemployment thus far this year (2004)."  
At his September 2005 hearing before the Board, he testified 
that his depression was "intensifying" because of his 
joblessness and that he is now always in a bad mood, whereas 
before his depression would subside during the day.  

A June 2003 VA examination report reflects that the veteran 
was receiving therapy and medication for his bipolar disorder 
at the Bronx VA Medical Center, and that he was working, 
being generally able to do his job.  The veteran reported 
that his relationship with his family is good and that he has 
a number of close friends.  Mood was neutral and affect was 
smiling.  The examiner noted that the veteran spends his time 
working full time and socializing mainly with his friends.  
The global assessment of functioning (GAF) score was 
estimated at 70.  The examiner concluded that the veteran is 
able to work and has a supportive social network.

A June 2004 VA treatment note reflects that the veteran was 
depressed after being out of work and that he had not found 
any new work yet.

An October 2004 VA treatment note reflects no complaints, as 
the veteran had started a new job over the summer.  Speech 
was somewhat slowed.  Mood was "good" and affect was 
stable, euthymic.  The GAF score was estimated at 70.

A March 2005 VA treatment note reflects complaints of memory 
and learning difficulties, having trouble remembering learned 
material for job interviews.  The veteran appeared euthymic 
with no paranoia and intact sleep.  

A May 2005 VA treatment note reflects complaints of ongoing 
memory/cognition problems and feeling down because of these 
problems.  Speech was normal.  Mood was "so-so" and affect 
was constricted.

A June 2005 VA treatment note reflects complaints of 
significant ongoing difficulties with memory and recent 
anxiety related to the uncertainty about a possible job.  The 
veteran reported memory problems in anxiety provoking 
situations as well as at other times.  He also complained of 
fatigue.  The veteran was grossly euthymic and he was taking 
medication for a sleeping problem.  Speech was regular rate 
and rhythm.  

A July 2005 VA treatment note reflects complaints of 
worsening concentration and continuing memory problems but 
not of feeling significantly more depressed.  Speech was 
regular rate and rhythm.  Mood was mildly depressed or 
frustrated.  The assessment was that his symptoms were more 
consistent with hypothyroidism rather than a recurrence of 
depression.  

A subsequent July 2005 note reflects that the veteran was 
able to complete a brief 4-week work project and that he felt 
good about that.  Mental status appeared stable with euthymic 
mood and there was no evidence of major depression, mania, or 
psychosis.  The veteran remained future-oriented and was 
still active in pursuing new job leads.

A September 2005 VA treatment note reflects complaints of 
mild depression and decreased energy level.  The examiner 
noted that the veteran's thyroid function tests had been 
normal until June 2005 when they were low and that they still 
remained below normal.  

A subsequent September 2005 note reflects complaints of 
fragmented sleep and memory problems but not of rapid speech, 
racing thoughts, or impulsive behavior.  Speech was also 
normal, minimally wordy and not pressured, and mood appeared 
euthymic.  The veteran reported forgetting relatively simple 
things during his job interviews as well as phone numbers but 
having no trouble with names or getting lost.  However, the 
MMSE (Mini-Mental State Examination) was normal.  The 
examiner noted that the veteran's memory problem may perhaps 
be related to anxiety during interviews.  

A February 2006 treatment note reflects that the veteran had 
a negative depression screen.  The veteran was still taking 
medication for his bipolar disorder and sleep impairment.  An 
addendum reflects that his mood was euthymic.  

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the above evidence presents a disability 
picture for the period prior to May 25, 2006, that more 
nearly approximates the criteria for a 30 percent schedular 
evaluation.  In this regard, the Board notes that the veteran 
had occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, chronic sleep impairment, and 
mild memory loss.  

A higher 50 percent evaluation during this period is not 
warranted because the record fails to show that his 
disability manifested in symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; or difficulty in establishing and 
maintaining effective work and social relationships.  The 
Board notes the veteran's complaints of memory problems; 
however, as indicated by the normal MMSE, the objective 
medical evidence does not show impairment of short-term 
memory.  Further, there is no evidence of impairment of long-
term memory, which is also a criteria for this evaluation.  
The Board also notes that he may have experienced 
disturbances of motivation and mood; however, his overall 
disability picture is not reflective of a 50 percent 
evaluation.  Lastly, the Board notes that the veteran had a 
good relationship with his family and a number of close 
friends.  

Furthermore, the Board observes that the veteran has been 
assigned a GAF score between 61 and 70, which indicates some 
mild symptoms such as depressed mood and mild insomnia; or 
some difficulty in social, occupational, or school 
functioning but generally functioning pretty well and having 
some meaningful interpersonal relationships.  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  Given the associated symptoms, the Board finds that the 
above GAF score, when considered with the other evidence of 
record, is more reflective of a 30 percent evaluation as 
opposed to the higher 50 percent evaluation.  

From May 25, 2006

For the period since May 25, 2006, the veteran's bipolar 
disorder has been evaluated as 30 percent disabling under 
Diagnostic Code 9432.

After review, and resolving all doubt in favor of the 
veteran, the Board finds that the veteran's condition more 
nearly approximates the criteria for a 50 percent evaluation.  
In support of this finding, the Board notes a May 25, 2006, 
VA examination report.

At the examination, the veteran complained of depressed and 
anxious mood, disillusionment, lack of energy, insomnia, 
psychomotor retardation, low self esteem, poor concentration, 
indecisiveness, and feelings of worthlessness.  He reported 
that his depressive symptoms had worsened, especially since 
he has not been working, noting that he last worked in August 
2005 as a computer network engineer.  The veteran reported he 
was let go because of excessive tardiness and poor 
performance, due to depressive symptoms, particularly 
fatigue, insomnia, feelings of hopelessness, difficulty 
concentrating, and poor memory.  The veteran denied manic 
symptoms.  He did report occasionally hearing a voice in the 
distance but it is unclear and vague.  The examiner noted 
that the veteran does not have overt psychotic symptoms.  The 
veteran complained of short-term memory impairment but he was 
able to recall 3/3 objects after a short delay.  He denied 
panic attacks.  Impulse control was good, and the veteran 
denied having any problems at home or in the community.  He 
reported that he spends most of his time in his room using 
the computer or watching television, and he occasionally 
talks with his family but has few friends or recreational 
pursuits.  Speech was slow and deliberate but logical and 
coherent.  The GAF score was estimated at 54.  The examiner 
observed that the veteran is clearly experiencing a major 
depressive episode.

The Board finds that the above evidence presents a disability 
picture that more nearly approximates the criteria for a 50 
percent rating.  In this regard, the Board notes the decrease 
in GAF from 70 to 54, and the fact that he is currently 
experiencing a major depressive episode.  In addition, the 
veteran reported feeling depressed and anxious for most of 
the day and that he stays in bed up to 12 hours on most days, 
suggesting disturbance of motivation and mood.  

Upon review of the evidence the Board further finds that an 
even higher evaluation is not warranted.  In this regard, the 
veteran specifically denied suicidal ideation on the March 
2006 VA examination, and the examiner noted that the veteran 
had no classic symptoms of obsessive compulsive disorder.  
His speech was fluid, logical and coherent, albeit slow and 
deliberate.  He denied suicidal or homicidal ideation, and 
his impulse control is good.  He had no overt psychotic 
symptoms.  The examiner noted the veteran is able to maintain 
his hygiene and other basic activities of daily living.  
Despite complaints of short term memory loss, he was able to 
recall 3 of 3 objects after a short delay.  He was fully 
oriented.  

The Board further notes that he has been able to maintain 
relations with his family and a few friends.  Although the 
veteran may currently be unemployed, the record does not show 
that he is unable to establish and maintaining effective work 
relationships.  Furthermore, the Board notes the veteran 
denying problems at home or in the community.

The Board notes that the veteran's disability appears to have 
been evaluated at a relative peak in severity, as indicated 
by the examiner's observation that the veteran was clearly 
experiencing a major depressive episode.  Even so, the 
examiner still assigned a GAF score suggesting only moderate 
impairment.  This further supports the finding that the 
veteran's overall disability picture is not reflective of an 
evaluation in excess of 50 percent.

The Board has considered the issue of whether the veteran's 
service-connected bipolar disorder presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  Although the veteran currently may be 
unemployed, the Board notes the assigned GAF scores of 54 and 
70, which do not indicate an inability to work but only mild 
to moderate difficulty in occupational functioning.  
Moreover, as the GAF score of 54 in the May 2006 VA 
examination report is the most recent indication of the 
veteran's ability to work, and was provided by the examiner 
after a review of the record and an examination, the Board 
finds it to be highly probative.  There is nothing in the 
record to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for the same disability.  Thus, based on the record 
and the objective findings, the Board finds that the ratings 
assigned adequately address, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected bipolar disorder.  See 38 
C.F.R. § 4.1.  In addition, there is no evidence revealing 
frequent periods of hospitalization.  Therefore, in the 
absence of such factors, the Board finds that the criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 30 percent schedular evaluation prior to May 25, 
2006, for mixed bipolar disorder with paranoid features is 
granted.

Subject to the provisions governing the award of monetary 
benefits, a 50 percent schedular evaluation from May 25, 
2006, for mixed bipolar disorder with paranoid features is 
granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


